Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 12, 2016

The Court of Appeals hereby passes the following order:

A16A1995. SY B. FITZGERALD et al. v. DANIEL W. FITZGERALD.

      In September 2014, Daniel W. Fitzgerald obtained a judgment against several
defendants, including Sy B. Fitzgerald. In March 2015, Sy filed a pro se motion to
set aside the judgment asserting he did not have sufficient notice of the September
trial date. The trial court denied the motion, and Sy filed this pro se direct appeal.
We, however, lack jurisdiction.
      Although the statute is not specifically referenced in Sy’s motion, the motion
is one to set aside under OCGA § 9-11-60(d), and the trial court treated the motion
as such. An appeal from an order denying a motion to set aside under OCGA § 9-11-
60 (d) must be taken by application for discretionary review. See OCGA § 5-6-35 (a)
(8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006).
Sy’s failure to comply with the requisite appellate procedure deprives this Court of
jurisdiction over his appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            07/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.